Citation Nr: 0100078	
Decision Date: 01/03/01    Archive Date: 01/11/01	

DOCKET NO.  99-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the rating decision rendered in October 1959 that 
severed service connection for psychoneurosis manifested by 
headaches was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
June 1944.

This matter arises from a rating decision rendered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  During  the pendency of this 
appeal, jurisdiction of the case was transferred to the VARO 
in St. Petersburg, Florida.  The October 1998 rating decision 
held that the RO's October 29, 1959 rating decision that 
severed service connection for psychoneurosis, anxiety, 
manifested by headaches was not clearly and unmistakably 
erroneous.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  By rating decision rendered in June 1944, the veteran was 
granted service connection for psychoneurosis, anxiety; a 
rating decision later rendered in December 1947 expanded the 
diagnosis to psychoneurosis, anxiety manifested by headaches.  

2.  By rating decision rendered on October 29, 1959, the RO 
severed service connection for psychoneurosis, anxiety, 
manifested by headaches.  The veteran was informed of that 
decision, but did not appeal.  

3.  The rating decision rendered by the RO on October 29, 
1959 was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The rating decision rendered on October 29, 1959, that 
severed service connection for psychoneurosis, anxiety, 
manifested by headaches was not clearly and unmistakably 
erroneous, was not timely appealed, and is, therefore, final.  
38 U.S.C.A. §§ 1110, 1111, 7105 (West 1991) (formerly 38 
U.S.C. 310, 311, 4005 (1958)); 38 C.F.R. §§ 3.104 (1959), 
3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO's severance of service 
connection for psychoneurosis, anxiety, manifested by 
headaches, was clearly and unmistakably erroneous.  More 
specifically, he contends that such severance of service 
connection was not based upon any medical findings, that the 
evidence of record did not rebut the presumption of soundness 
as defined in 38 C.F.R. § 3.304(b) (2000) (formerly 38 C.F.R. 
3.63(b) (1959)), and that it was, therefore, clearly and 
unmistakably erroneous as a matter of law.  He asserts that 
the RO erred in relying upon a letter from his father that he 
alleges contained erroneous information.  He further contends 
that the error was compounded when the RO relied upon the 
same information to sever service connection in October 1959 
as that which was relied upon in June 1944 to grant service 
connection.  

The facts in this case are as follows.  By rating decision 
dated June 9, 1944, the RO granted the veteran service 
connection for psychoneurosis, anxiety, and evaluated that 
disability as 30 percent disabling.  That decision was based 
upon the veteran's service medical records which contained a 
statement from the veteran completed in 1944 to the effect 
that he suffered from migraine headaches of approximately 
five years in duration, that he had received "all kinds of 
treatment" but that the 
treatment did not help.  The veteran also indicated that he 
was very nervous.  Also of record was a letter from the 
veteran's father dated in December 1943 that indicated that 
the veteran had been in an automobile accident prior to 
entering military service, that he had been knocked 
unconscious as a result, and that since the accident the 
veteran had headaches many times, and was very restless.

In May 1949, a private physician submitted a statement to the 
effect that the veteran suffered from severe headaches, and 
that these headaches began following an automobile accident 
that resulted in a fracture of his skull.  Chronic migraine 
headaches were diagnosed.  

In January 1959, the RO proposed to sever service connection 
for psychoneurosis, anxiety, manifested by headaches.  It was 
noted that the record indicated that the veteran had 
experienced headaches since an automobile accident prior to 
military service, that the veteran's history reflected that 
he had been restless, nervous and emotionally unstable since 
childhood, and that during the veteran's military service, a 
letter written by his father confirmed the existence of the 
foregoing symptoms prior to military service.  Service 
connection then was effectively severed by rating decision 
dated October 29, 1959.  The latter decision incorporated the 
findings stated in the January 1959 proposal of severance of 
service connection, to include the conclusion that the 
initial grant of service connection for psychoneurosis, 
anxiety, manifested by headaches, was clearly and 
unmistakably erroneous.  The veteran did not timely appeal 
the severance of service connection.

Service connection may be granted for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991) (formerly 
38 U.S.C. 310).  In this regard, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for military service, except as to defects, 
infirmities, or disorders noted at the time of examination, 

acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111 (West 1991) (formerly 38 U.S.C. 311).  Once service 
connection has been established, it will be severed only 
where evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  See 38 C.F.R. 
§ 3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a 3-pronged test to determine whether 
clear and unmistakable error is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

The Court has further stated that clear and unmistakable 
error is a very specific and rare kind of "error."  It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

However, the Court has recently held that although the same 
standards apply in both a determination of clear and 
unmistakable error in a final decision (§ 3.105(a)) and a 
determination as to whether a decision granting service 
connection was the 

product of clear and unmistakable error for the purposes of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The 
Court reasoned that because § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original granting of service 
connection.  Thus, "[i]f the Court were to conclude that ... a 
service connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  See Venturella v. 
Gober, 10 Vet. App. 340, 342-343.  Based on the foregoing, 
therefore, the Board's task is to determine, based on all of 
the evidence of record when the RO rendered its October 29, 
1959 rating decision, whether that decision was clearly and 
unmistakably erroneous in severing service connection for 
psychoneurosis, anxiety, manifested by headaches.  

The appellant has not contended that he was not notified of 
the RO's severance of service connection in October 1959.  
Moreover, he did not appeal that decision.  Instead, as 
previously mentioned, he contends that the October 1959 
severance of service connection for the disability at issue 
was clearly and unmistakably erroneous as a matter of law. He 
asserts that the record contained no medical findings that 
indicated that he had the disability at issue prior to 
military service, and that, therefore, the presumption of 
soundness was not rebutted.  See 38 C.F.R. § 3.304 (formerly 
3.63(b)).  In this regard, there must be clear and 
unmistakable evidence of preexistence prior to service.  Id.  
In fact, the record contained such evidence.  Service medical 
records available at the time of the October 1959 decision 
contained a report of a Board of Medical Officers wherein the 
appellant was found to be suffering from psychoneurosis, 
anxiety state, manifested by 

migraine headaches, nausea, vomiting, nervousness, anxiety, 
emotional outbursts and inadaptability.  It was determined 
that this disability existed prior to the appellant's 
induction into military service.  The record also contained a 
December 1943 statement from the appellant's father that 
indicated that the appellant was of a nervous disposition, 
that he had been in an automobile accident prior to service 
at which time he was knocked unconscious, and that since the 
accident the appellant had experienced headaches many times.  
Given this, the regulatory requirement that there be clear 
and unmistakable evidence of a preexisting condition prior to 
service was met.  As such, the Board finds no basis to 
conclude that the RO incorrectly applied the statutory or 
regulatory provisions extant at the time that it rendered its 
October 29, 1959 decision to sever service connection.  

The appellant also argues that service connection was both 
granted for psychoneurosis, anxiety, manifested by headaches, 
and later severed based upon the same evidentiary record.  He 
does not allege that the correct facts, as they were known at 
that time, were not before the RO.  Instead, his argument 
goes to the weight placed upon the evidence and the 
conclusion ultimately reached as a result.  In effect, the 
appellant is simply disagreeing with how the facts were 
weighed or evaluated; such disagreement cannot form the basis 
for a finding of clear and unmistakable error in the RO's 
October 29, 1959 rating decision. 

In view of the foregoing, the Board must conclude that the 
October 29, 1959 rating decision that severed service 
connection for psychoneurosis, anxiety, manifested by 
headaches did not contain an error of such magnitude that it 
could be considered to 
be "undebatable" in nature.  On the contrary, it appears that 
the RO's decision to sever service connection was based upon 
the applicable regulations then in effect, and was based as 
well upon the correct facts as they were known at that time.  
Absent clear and unmistakable error, the Board cannot 
overturn, or otherwise modify, the RO's October 29, 1959 
rating determination.  See 38 U.S.C.A. § 7104; see also 
38 C.F.R. § 3.105(a),(d).  



ORDER

Because the October 29, 1959 rating decision that severed 
service connection for psychoneurosis, anxiety, manifested by 
headaches was not clearly and unmistakably erroneous, the 
benefit sought on appeal is denied.  



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

